Citation Nr: 1424775	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  RO jurisdiction has since been transferred to Honolulu, Hawaii.  

In January 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

As will be discussed, the Veteran has a diagnosis of depressive disorder of record.  As such, VA will consider as part of the matter on appeal the question of whether service connection is warranted for depressive disorder or any other psychiatric disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence in the paper file.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.  In particular, the Board notes that the Veteran has not been afforded a VA examination in connection with her current claim.  Remand for a VA examination and medical opinion is necessary to identify any and all existing psychiatric disorders and to obtain an opinion as to whether such disorders are related to events in service.  

Although the Veteran avers that she has PTSD due to ongoing sexual harassment and sexual assault in service, the record is not clear as to whether the Veteran has a valid PTSD diagnosis under the DSM-IV criteria.  A February 2008 letter from B.A., a Marriage and Family Therapist (MFT), was submitted endorsing that the Veteran has PTSD due to sexual assault in the military.  However, 2008 and 2009 VA treatment records reflect that the Veteran, although endorsing anxiety symptoms, did not have enough symptomatology to warrant a PTSD diagnosis.  The Veteran has an Axis I diagnosis of depressive disorder as indicated on a November 2008 psychiatric treatment note.  Military Sexual Trauma (MST) was also noted under Axis I.

In light of the above, there is evidence that the Veteran's current psychiatric symptomatology may be related to her military service, but insufficient medical evidence to make a decision on the claim, thereby satisfying the low threshold for obtaining an examination and resulting opinion as part of VA's duty to assist, as articulated in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to obtaining an examination, the Veteran should be afforded an opportunity to submit any relevant outstanding medical records in support of her claim.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for a psychiatric disorder, to include PTSD.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. Then, the RO/AMC should arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present (under DSM-IV criteria), to include PTSD.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD due to in-service personal assault.  

With respect to PTSD, the RO/AMC should provide the examiner with a summary of the Veteran's claimed in-service stressors and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor (in this case, personal assault) has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD as per the DSM-IV have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and the in-service personal assault or military sexual trauma.

With respect to depressive disorder and any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include depressive disorder, is related to any incident of the Veteran's active duty service, to include the in-service events of personal assault or military sexual trauma.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3. Thereafter, readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



